Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 9-10 are objected to because of the following informalities:  “[..]” should be deleted and the recitations should be amended by using  wherein clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SEO et al (US 2016/0216424, of record, ‘424 hereafter).
Regarding claims 1-8 and 11-13, ‘424 discloses a polarizing film and a method of making the same ([0039]-[0083]), comprising a polarizer that is a cured product of a polymerizable liquid crystal composition containing both a polymerizable liquid crystal compound having at least one polymerizable group in a smectic phase, which inherently exhibits a Bragg peak in a X-ray analysis measurement ([0058]-[0078]); and a dichroic coloring matter being an azo coloring matter ([0081], Example 1, [0134]); wherein the polarizer is laminated on a coating layer with a base material  formed from a curable composition containing a radically curable monomer dipentaerythritol hexaacrylate ([0142]). ‘424 does not expressly set forth the base material having a pore size range based on free volume of the base material and the haze change in warm water as presently claimed; however, since ‘424 discloses a coating layer formed from a highly crosslinkable monomer with multiple (meth)acryloyl groups being identical to the monomer used in the present application (See composition A of present application), it is reasonable to expect that the free volume of the coating layer of ‘424 is in the presently claimed range, in absence of an objective showing to the contrary. ‘424 also discloses the polarizing film is formed from a polarizer containing both polymerizable liquid crystal and an azo dye, which is substantially identical to the polarizer as presently disclosed; thus, it is also reasonable to expect that the haze change in warn water of the polarizing film of ‘424 is in the presently claimed range, in absence of an objective showing to the contrary (See MPEP 2112). 
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hatanaka et al (US 2017/0123124, of record, ‘124 hereafter).
Regarding claims 1-14, ‘124 discloses a polarizing film and a method of making the same ([0009]-[0054]), comprising a polarizer that is a cured product of a polymerizable liquid crystal composition containing both a polymerizable liquid crystal compound having at least one polymerizable group in a smectic phase, which inherently exhibits a Bragg peak in a X-ray analysis measurement ([0017]-[0018], [0071]-[0092], [0276]); and a dichroic coloring matter being an azo coloring matter ([0093]-[0106], [0276]); wherein the polarizer is laminated via a photo-orientation film ([0277]) on a coating layer with a base material formed from a curable composition containing a radically curable monomer dipentaerythritol hexaacrylate (decorating layer [0287], Example 2, [0297]-[0301], PET film is peeled off  to obtain alignment film with polarizing layer, then laminated onto the decorating layer, also see Table 1, Examples 2-4 and comparative example 1 and 2). ‘124 does not expressly set forth the base material having a pore size range based on free volume of the base material and the haze change in warm water as presently claimed; however, since ‘124 discloses a coating layer formed from a highly crosslinkable monomer with multiple (meth)acryloyl groups being identical to the monomer as used in the present application (See composition A of present application), it is reasonable to expect that the free volume of the coating layer of ‘124 is in the presently claimed range, in absence of an objective showing to the contrary. ‘124 also discloses the polarizing film is formed from a polarizer containing both polymerizable liquid crystal and an azo dye, which is substantially identical to the polarizer as presently disclosed; thus, it is also reasonable to expect that the haze change in warn water of the polarizing film of ‘124 is in the presently claimed range, in absence of an objective showing to the contrary (See MPEP 2112). ‘124 further discloses a polarizing plate and a display device comprising the polarizing film and a phase difference film having in-plane phase difference value satisfying the instantly claimed limitations as in claims 9 and 10 ([0031], [0229]-[0273]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782